Mr,. Justice de Jesús
delivered the opinion of the Court.
On November 24, 1937, the defendant spouses Generoso Mouriño and Juana Nicot were owners of an urban property which they acquired at a tax sale held by the People of Puerto Eico against Juan Turell. They sold the property to Lihorio Arce by deed of September 16, 1941 and on April 9, 1946 the latter sold it back to the defendants who in turn, sold it to plaintiff on that same day.
When Arce purchased the property he presented his title to the Eegistry of Property hut withdrew it without any entry being made because defendants had not recorded their title and the property remained under the name of Turell. Plaintiff also tried to record his title but was unable to do so, because the property was not recorded in the name of the vendors. On this ground plaintiff filed an action of rescission of sale and compensation for damages.
The lower court found that when Mouriño and his wife sold -the property to the plaintiff there was no representation to the effect that it was recorded in favor of the vendors. On the contrary, it found that when the plaintiff purchased the property he knew that it was not recorded in favor of the vendors and that certain requisites had to be *615fulfilled before be could record bis title. Even if plaintiff did not personally know this fact, be could have learned tbe necessary information from tbe registry and tbe law presumes conclusively that be bad knowledge of tbe fact.
Tbe complaint was dismissed after a bearing on its merits. Tbe plaintiff appealed.
As it may be seen from tbe statement of facts, all that appellant bad to do was to present tbe former titles in tbe registry in order to comply with tbe provisions of § 20 of tbe Mortgage Law.
Referring to cases where tbe property sold is encumbered without it being mentioned in tbe deed of conveyance, which case is certainly stronger than tbe one at bar which merely involves tbe omission of former records of titles, § 1372 of tbe Civil Code provides:
“If tbe estate sold should be encumbered by any nonapparent burden or easement, not mentioned in the instrument, of such a nature that it must be presumed that the vendee would not have acquired it had he been aware thereof, he may request the rescission of the contract, unless he should prefer the proper indemnity.
“During a year, to be counted from the date of the execution of the instrument, the vendee may either institute the rescissory action or request the indemnity.
“After the lapse of one year, he can only demand such indemnity within an equal period, to be counted from the date on which the encumbrance or easement was discovered by him.”
Explaining tbe corresponding § 1483 of the Spanish Civil Code, Manresa says that if tbe encumbrance or tbe nonap-parent easement is recorded in tbe Registry of Property, tbe purchaser may easily know tbe condition of tbe property sold to him and if be suffers any damages be should blame only himself for bis negligence. Tbe commentator adds that in such case, that is, when tbe encumbrance appears from tbe registry, the purchaser shall not be entitled either to tbe rescission pf tbe contract or to any indemnity. Manresa, Comentarios al Código Civil Español, Vol. 10 (2nd ed. 1908) *616page 221. See also Scaevola, Códig,o Civil, vol. 23, page 599 and Judgment of the Supreme Court of Spain of April 8, 1893, Jur. Civil, vol. 95, pages 597, 614.
If the purchaser is not entitled to any rescission or compensation in cases where encumbrances are recorded in the Eegistry of Property, with much less reason may he obtain those reliefs in a case, like this, which merely involves the omission to record former titles.
Judgment is affirmed.